Mackintosh, J.
— The verification of the information in this case was made by the deputy prosecuting attorney before a deputy clerk of the superior court, who signed the jurat in the name of his chief, by himself as deputy. This court has held in State v. Rosener, 8 Wash. 42, 35 Pac. 357; State v. Clark, 58 Wash. 128, 107 Pac. 1047; State v. White, 12 Wash. 417, 41 Pac. *53182, that the verification of the information is sufficient when the jurat is so signed by a deputy clerk.
Error is also predicated upon the limiting of counsel for the defendant in his argument to the jury to a period of three hours. The matter of the allotment of time for argument is one resting within the discretion of the trial court. As he is familiar with the issues to he argued and all the minutiae of the case, upon which he can determine the time that should he consumed in properly presenting the issues to the jury, that discretion will not be interfered with unless it appears that the exercise of it has been abused. In this case there is no showing that would justify us in holding that there was any abuse of discretion in this regard.
The judgment of the superior court must be affirmed.
Main, 0. J., Mount, and Holcomb, JJ., concur.